STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0336

VERSUS PAGE 1 OF 2

LEONARD EVANS, JR. JUNE 21, 2022

In Re: Leonard Evans, Jr., applying for supervisory writs,
17th Judicial District Court, Parish of Lafourche, No.
C-576,085.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED AND MATTER REMANDED. The ruling of the
district court denying relator’s application for postconviction
relief seeking an out-of-time appeal as untimely is vacated, and
this matter is remanded for further proceedings. Relator had
two years from the finality of the judgment of conviction and
sentence in which to file the application for postconviction

relief. See La. Code Crim. P. art. 930.8. Upon expiration of
the time limitations for seeking an appeal, the conviction and
sentence become final. See La. Code Crim. P. art. 914(B)(1) &
(2).

Relator was convicted and sentenced on October 11, 2018. A

motion to appeal must be filed no later than thirty days after
the rendition of the judgment or thirty days from the ruling on
a motion to reconsider sentence, should such a motion be filed.

Pursuant to Article 914, relator’s conviction became final
on November 10, 2018. Thus, relator had until at least November
10, 2020, to file an application for postconviction relief.
According to the district court, the application was filed with
the district court on November 16, 2020. However, in the writ
application, relator attached documentation that indicates that
on November 5, 2020, he delivered his application for
postconviction relief to the classification officer at the
Louisiana State Penitentiary. The actual date of filing would
be the date the application was delivered to prison authorities.
See Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2379, 101 L.Ed.2d
245 (1988); State ex rel. Johnson v. Whitley, 92-2689 (ha.
1/6/95), 648 So.2d 909; Shelton v. Louisiana Department of
Corrections, 96-0348 (La. App. lst Cir. 2/14/97), 691 So.2d 159.

If the application was delivered to the prison authorities
on November 5, 2020, as alleged by relator, then he timely filed
the application with the district court. Accordingly, this
matter is remanded to the district court to reconsider the
application for postconviction relief and to hold an evidentiary
hearing, if necessary, to determine whether relator timely filed
his application for postconviction relief by delivering it to
penitentiary authorities for forwarding to the court before the
filing deadline passed. If the district court finds that
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

NO. 2022 KW 0336
PAGE 2 OF 2

relator timely filed, it must then rule on the merits of
relator's application.

VGW
JMG

Wolfe, J., dissents and would deny the writ application.

COURT OF APPEAL, FIRST CIRCUIT

ACD

DEPUTY CLERK OF COURT
FOR THE COURT